Citation Nr: 0614952	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  03-30 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to April 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

Service connection was originally denied for a nervous 
condition by an unappealed July 1973 rating decision.  In 
January 2000, the veteran requested that his "claim be 
reopened and amended to include PTSD."  Although the RO 
phrased the issue arising from this claim as one for service 
connection for PTSD, the RO also briefly referred to other 
psychiatric disorders in its rating decisions of March 2000 
and October 2001, as well as an August 2003 Statement of the 
Case (SOC).  In April 2005, the Board denied service 
connection for PTSD, and remanded the issue of service 
connection for an acquired psychiatric disorder other than 
PTSD for additional development.  Specifically, the veteran 
was to be provided with notice regarding the evidence 
necessary to substantiate his new and material evidence 
claim, and for the RO to readjudicate the claim on this 
basis.  As a preliminary matter, the Board finds that the 
remand directives have been substantially complied with, and, 
thus, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in January 2005, a transcript 
of which is of record.





FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was denied for a nervous condition by 
a July 1973 rating decision, and the veteran did not appeal.

3.  The evidence received to reopen the veteran's claim of 
service connection for an acquired psychiatric disorder other 
than PTSD either does not bear directly and substantially 
upon the specific matter under consideration, or it is 
cumulative or redundant, or it is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD, the benefit 
sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) had held that adequate VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Here, as indicated above, 
the veteran's January 2000 application to reopen and the 
initial March 2000 rating decision were prior to the November 
9, 2000, enactment of the VCAA.  As such, it was impossible 
to provide notice of the VCAA before the initial adjudication 
in this case.  In such circumstances, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
indicated that this defect can be remedied by a fully 
compliant VCAA notice issued prior to a readjudication of the 
claim.  Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006).  The Federal Circuit also held that VCAA notice 
need not always be contained in a single communication.  Id.

Here, the veteran was provided with correspondence in August 
2001 which noted his claim of service connection for PTSD, 
addressed the requirements for a grant of service connection; 
informed him of what information and evidence he must submit 
to support this claim; what information and evidence will be 
obtained by VA; and addressed the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  In accord with the Board's April 
2005 remand directives, the Appeals Management Center (AMC) 
sent correspondence later that same month which specifically 
referred to the new and material evidence claim, and 
reiterated VA's duties to assist and notify pursuant to the 
VCAA.  As such, the record reflects the veteran has been 
provided with correspondence that complies with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the holding in Quartuccio, supra.  Moreover, there 
does not appear to be any allegation by or on behalf of the 
appellant that he has received inadequate notice, and/or has 
been prejudiced by the order of the events in this case.  In 
fact, the veteran has actively participated in the 
adjudication of his claims, to include testimony at his 
January 2005 Board hearing.  See Conway v. Principi, 353 F. 
3d 1369 (Fed. Cir. 2004) (There is no implicit exemption for 
the notice requirements contained in 38 U.S.C. § 5103(a) from 
the general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of the 
rule of prejudicial error.").

The Board acknowledges that on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Here, it does not appear 
that such information was provided to the veteran in this 
case.  However, for the reasons stated below, the Board finds 
that new and material evidence to reopen the claim of service 
connection has not been received in this case.  Therefore, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Conway, supra; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In view of the foregoing, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claims.  Nothing in the record indicates the 
veteran identified the existence of any relevant evidence 
that has not been obtained or requested.  As noted in the 
Introduction, he had the opportunity to present evidence and 
testimony at the January 2005 Board hearing.  VA has also 
assisted the and his representative throughout the course of 
this appeal by providing them with the correspondence dated 
in April 2005, as well as a February 2006 Supplemental SOC 
(SSOC) on his new and material evidence claim, which informed 
them of the laws and regulations relevant to this case.  
Moreover, under VA regulations, he is not entitled to an 
examination with respect to his new and material evidence 
claim.  38 C.F.R. § 3.159(c); see also 66 Fed. Reg. at 
45,628.  Accordingly, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Service connection was denied for a nervous condition by a 
July 1973 rating decision, and the veteran did not appeal.  
Thus, this decision is final.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board notes that regulations adopted by VA implementing 
the VCAA includes changes to the standard for determining new 
and material evidence.  Further, this new standard was the 
one identified by the RO in the February 2006 SSOC.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,628-45,629.  Here, the veteran's claim was filed prior to 
August 29, 2001, and, as such, these changes are not 
applicable in the instant case.

For claims filed prior to August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that "new and material evidence" is 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).   

Although the April 2005 and SSOC referred to the revised 
standard for determining whether new and material evidence 
has been received, the standard enunciated in the April 2005 
correspondence is consistent with the standard that was 
applicable prior to August 29, 2001, in that it stated that 
the evidence must pertain to the reason the claim was 
previously denied and could not be repetitive or cumulative 
of the evidence of record when VA previously decided the 
claim.  Moreover, for the reasons detailed below, even if new 
and material evidence was received, the underlying service 
connection claim would be denied on the merits.  
Consequently, there is no prejudice to the veteran by the 
Board's decision to adjudicate this claim.  See Bernard, 
supra.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

The evidence on file at the time of the July 1973 rating 
decision included the veteran's service medical records which 
contain no findings indicative of psychiatric problems during 
active service.  In fact, his psychiatric condition was 
clinically evaluated as normal on both his May 1972 
preinduction examination and his February 1973 separation 
examination.  Further, the basis for the July 1973 denial was 
that there was no record of complaint, diagnosis, or 
treatment of a nervous condition in service.

The evidence added to the record since the last prior denial 
includes statements and hearing testimony from the veteran, 
as well as post-service medical records which cover a period 
from 1977 to 2004 to include records from the Social Security 
Administration (SSA).  

In pertinent part, the additional evidence includes records 
diagnosing a current psychiatric disorder, which the Board 
acknowledges was not present at the time of the last prior 
denial.  Nevertheless, as detailed above, the specific 
rationale for the last prior denial was that there was no 
evidence of psychiatric impairment during active service.  
Here, the additional evidence indicates that the first 
competent medical diagnosis of an acquired psychiatric 
disorder was a finding of depression in January 2001, almost 
28 years after the veteran's separation from service.  In 
fact, the veteran acknowledged at his January 2005 hearing 
that he did not receive any psychiatric treatment while on 
active duty.  Further, there is no competent medical evidence 
linking the veteran's current acquired psychiatric disorder 
to his active service.  Therefore, as this evidence does not 
go to the reason for the last prior denial, it is not by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001).

The veteran has asserted, to include at his January 2005 
hearing, that his symptoms developed while on active duty.  
He testified that while he was in service he started going 
through some changes, uncontrollable changes while he was 
doing a lot of fighting, that he could not really 
concentrate, that it was just all messed up, and that he 
received several Article 15's as a result of his behavior.  
However, nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).  In short, his testimony does not 
constitute competent medical evidence of in-service 
symptomatology.  

The veteran also testified that he was hospitalized in 1974 
or 1975 after taking an overdose of pills because he was 
depressed.  Further, he testified that he started receiving 
medical treatment at that time, including medication, to 
control his "suicide tendency."  However, no evidence of 
any such hospitalization is of record.  As it has already 
been determined that the veteran is not qualified to render a 
medical opinion, without competent medical evidence to 
support his account of such treatment this evidence is 
entitled to little or nor probative value.

In light of the foregoing, the Board finds that the veteran's 
contentions are not by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2001).

There being no other evidence received since the last prior 
denial to reopen the veteran's claim of service connection 
for an acquired psychiatric disorder, the Board finds that 
new and material evidence has not been received pursuant to 
38 C.F.R. § 3.156(a) (2001).  Inasmuch as new and material 
evidence has not been received, the Board does not have 
jurisdiction to consider the claim or to order additional 
development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 
1996).

The Board further notes that even if it had found new and 
material evidence has been received, the veteran would still 
not be entitled to the benefit sought on appeal as the 
underlying service connection claim would be denied on the 
merits.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The 
Board has the fundamental authority to decide a claim in the 
alternative.).  As detailed above, the first competent 
medical evidence of an acquired psychiatric disorder was in 
January 2001, almost 28 years after the veteran's period of 
active duty.  The normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service, is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.); Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact).  

Moreover, there is no competent medical evidence linking the 
current psychiatric disorder to service.  In fact, as there 
was no in-service medical findings indicative of psychiatric 
problems, any opinion on whether the current disability is 
linked to service, would obviously be speculative.  Simply 
put, there is no relevant complaint, clinical finding, or 
laboratory finding for a clinician to link the veteran's 
current psychiatric disorder to his military service.  Thus, 
the preponderance of the evidence is against a finding that 
the current disability is related to active service.  As the 
preponderance of the evidence is against this service 
connection claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

For these reasons, the benefit sought on appeal must be 
denied.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD, the benefit 
sought on appeal is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


